Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 1 of 30 PageID: 382



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


SHAKEYSHA L. PRUITT,               :      Civ. Action No. 19-14529 (RMB)
                                   :
                  Petitioner       :
                                   :
           v.                      :           OPINION
                                   :
SARAH DAVIS, Administrator,        :
and ATTORNEY GENERAL               :
OF THE STATE OF NEW JERSEY,        :
                                   :
                  Respondents      :
                                   :


APPEARANCES:

Shakeysha L. Pruitt,
          Petitioner, Pro Se

Nancy P. Scharff
Special Deputy Attorney General
Acting Assistant Prosecutor
Camden County Prosecutor’s Office
25 North Fifth Street
Camden, NJ 08102-1231
          On behalf of Respondents

BUMB, UNITED STATES DISTRICT JUDGE

     This matter comes before the Court upon Petitioner Shakeysha

L. Pruitt’s (“Petitioner”) Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2254, challenging her state court conviction for

aggravated manslaughter, (Pet., Dkt. No. 1), Respondents’ answer

in   opposition   to    habeas   relief    (Answer,   Dkt.   No.   9),   and

Petitioner’s traverse. (Traverse, Dkt. No. 14.) For the reasons
 Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 2 of 30 PageID: 383



set forth below, the Court denies the petition for writ of habeas

corpus.

I.   PROCEDURAL HISTORY

     On July 28, 2013, in the New Jersey Superior Court, Camden

County, Petitioner Shakeysha Pruitt was charged with one count of

first degree purposeful knowing murder, a violation of N.J.S.A.

2C:11-3a(1) and (2), for the death of Kafarr Logan-Horton. (Uniform

Defendant Intake, Dkt. No. 10 at 22.) Approximately one year later,

on June 19, 2014, Petitioner entered into a pre-indictment plea

agreement. (Ra2, Dkt. No. 4.) She plead guilty to a single count

of first degree aggravated manslaughter, a violation of N.J.S.A.

2C:11-4a(1), as alleged in Camden County Accusation 1806-06-14.

(Id.; Ra1, Dkt. No. 3.) In accordance with the plea agreement, the

State would recommend a maximum “cap” sentence of a 20-year term

of imprisonment, subject to an 85% parole ineligibility term. (Ra2

at 2-3, Dkt. No. 4.)

     After   conducting     a   plea       colloquy   with   Petitioner,   who

provided a factual basis for her plea, the Honorable John T.

Kelley, J.S.C. accepted Petitioner’s guilty plea. (Rta1 at 14,

Dkt. No. 9-28.) Petitioner acknowledged that on July 28, 2013, she

accompanied the victim, Kafarr Logan Horton, to his apartment in

Oaklyn, N.J., where the two engaged in intimate relations before

having a dispute. (Id. at 10-11.) After the dispute, she left the

victim’s bedroom and proceeded to the kitchen, where she obtained

                                       2
 Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 3 of 30 PageID: 384



a knife, which she folded in a towel. (Rta1 at 11, Dkt. No. 9-28.)

She returned with the knife to the bedroom, where she stabbed Logan

Horton in the chest twice. (Id.) She admitted that her action posed

a probability of Horton’s death. (Id. at 12.) Petitioner waived

the defenses of intoxication, self-defense or passion-provocation,

after first discussing this with her counsel. (Id. at 12-13.) A

signed, written version of Petitioner’s factual statement was made

part of the record. (Ra2A, Dkt. No. 5.)

      The sentencing hearing was conducted on July 25, 2014, before

the Honorable John T. Kelley, J.S.C., who imposed a 20-year term

of imprisonment, subject to an 85% parole ineligibility term. (Rta2

at 16-17, Dkt. No. 9-29.) The Court noted the midrange sentence

was   appropriate      and   in    the   interest   of    justice   under     the

circumstances. (Id.)

      On March 10, 2015, Petitioner’s appealed her sentence before

the   Excessive      Sentence     Oral   Argument   (“ESOA”)     panel   of   the

Appellate Division of the New Jersey Superior Court (Rta3, Dkt.

No.   9-30.)   The    Appellate     Division   affirmed    the   judgment     and

sentence on the same day. (Ra8, Dkt. No. 9-11.)

      On May 11, 2016, Petitioner filed a motion for post-conviction

relief (“PCR”). (Ra9, Ra10, Dkt. Nos. 9-12, 9-13.) Her counsel

filed an amended verified petition and certification (Ra11, Dkt.

No. 9-14), and a supporting brief on November 22, 2016. (Ra12,

Dkt. No. 9-15.) The Honorable John T. Kelley, J.S.C. held a PCR

                                         3
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 4 of 30 PageID: 385



hearing   on   February   3,   2017.       (Rta4,   Dkt.   No.    9-31.)   After

considering the parties’ oral arguments and written submissions,

he denied the petition by order issued the same day. (Ra14, Dkt.

No. 9-17.) On March 9, 2017, Petitioner appealed the PCR decision.

(Ra15, Dkt. No. 9-18.) On October 18, 2018, the Appellate Division

affirmed the PCR court’s ruling, but remanded the matter to the

trial court to correct the Judgment of Conviction to reflect that

the court found mitigating sentencing factor 9 applicable but

accorded it little weight. (Ra18, Dkt. No. 9-21.) Pursuant to the

remand, an amended Judgment of Conviction was filed on October 31,

2018. (Ra19, Dkt. No. 9-22.)

      Petitioner filed a petition for certification in the New

Jersey Supreme Court on November 28, 2019, along with a motion to

file the petition as within time. (Ra20, Ra21, Dkt. Nos. 9-23, 9-

24.) The Supreme Court granted petitioner’s motion to file the

petition as within time (Ra23, Dkt. No. 9-26), but on April 4,

2018, the court denied the petition for certification. (Ra24, Dkt.

No. 9-27.) Petitioner filed her petition for habeas corpus relief

in this Court on July 1, 2019. (Dkt. No. 1.)

II.   FACTS DETERMINED BY APELLATE            DIVISION     ON    POSTCONVICTION
      RELIEF (“PCR”) REVIEW

      28 U.S.C. § 2254(e)(1) provides that

           In a proceeding instituted by an application
           for a writ of habeas corpus by a person in
           custody pursuant to the judgment of a State
           court, a determination of a factual issue made

                                       4
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 5 of 30 PageID: 386



          by a State court shall be presumed to be
          correct. The applicant shall have the burden
          of rebutting the presumption of correctness by
          clear and convincing evidence.

On October 18, 2018, the Appellate Division made the following

findings of fact.

          On July 28, 2013, Kafarr Logan Horton called
          a friend and asked him to come to his residence
          in Oaklyn, New Jersey. Horton said he would
          help his friend retrieve his car, but he first
          had to drive a female to Camden. Horton’s
          friend drove to Horton’s residence, and honked
          his horn to let Horton know he had arrived.
          Horton and a female exited the apartment.
          Horton was covered in blood from his chest to
          his shoes, and he said he had been stabbed.
          Horton had to lean on the female to walk to
          the car. They entered the car and drove to a
          hospital in Camden. Horton later was taken to
          a trauma center where he died.

          The police investigated the incident, obtained
          surveillance     videos     and     identified
          [petitioner] as the female who accompanied
          Horton to the hospital. [Petitioner] later
          provided a statement to investigators at the
          Camden County Prosecutor’s Office. Initially,
          [petitioner] denied knowing Horton, but later
          admitted she was with him on July 28, 2013.
          [Petitioner] said she met Horton at a Dunkin’
          Donuts, and after making other stops, they
          went to his apartment.

          [Petitioner] stated that she and Horton had
          sexual intercourse twice. She claimed Horton
          became rough the second time, and after they
          finished, Horton was lying on the bed talking
          on his phone. [Petitioner] went to the
          kitchen, took a knife, hid it under a towel,
          and returned to the bedroom. She stabbed
          Horton in the chest. [Petitioner] was charged
          in W-2013-00115-0426 with purposeful and
          knowing murder, contrary to N.J.S.A. 2C:11-
          3(a)(1) or (2).

                                    5
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 6 of 30 PageID: 387




(Ra18 at 2-3, Dkt. No. 9-21) (alterations added).

III.        DISCUSSION

       A.     Standard of Review

       Prior to bringing a federal habeas petition under 28 U.S.C.

§ 2254, a state prisoner must exhaust his state remedies. §

2254(b)(1)(A). If a state prisoner’s constitutional claim has been

barred in the state courts on procedural grounds, a procedural

default occurs and a habeas court cannot review the claim absent

a showing of cause and prejudice or actual innocence. Coleman v.

Thompson, 501 U.S. 722, 729, 750 (1991).

       If a constitutional claim has been exhausted,

              [a]n application for a writ of habeas corpus
              on behalf of a person in custody pursuant to
              the judgment of a State court shall not be
              granted with respect to any claim that was
              adjudicated on the merits in State court
              proceedings unless the adjudication of the
              claim--

                      (1) resulted in a decision that was
                      contrary to, or involved an unreasonable
                      application   of,   clearly   established
                      Federal law, as determined by the Supreme
                      Court of the United States; or

                      (2) resulted in a decision that was based
                      on an unreasonable determination of the
                      facts in light of the evidence presented
                      in the State court proceeding.

28 U.S.C. § 2254(d).

       When a state court summarily rejects all or some federal

claims      without    discussion,   habeas   courts   must   presume   the

                                       6
 Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 7 of 30 PageID: 388



claim(s) was adjudicated on the merits. Bennett v. Superintendent

Graterford SCI, 886 F.3d 268, 282 (3d Cir. 2018) (citing Johnson

v. Williams, 568 U.S. 289, 302 (2013)). The presumption is

rebuttable. Bennett, 886 F.3d at 281-83. The Supreme Court

provided the following guidance.

           [H]ow [is] a federal habeas court is to find
           the state court's reasons when the relevant
           state-court decision on the merits, say, a
           state supreme court decision, does not come
           accompanied with those reasons. For instance,
           the decision may consist of a one-word order,
           such as “affirmed” or “denied.” What then is
           the federal habeas court to do? We hold that
           the federal court should “look through” the
           unexplained decision to the last related
           state-court decision that does provide a
           relevant rationale. It should then presume
           that the unexplained decision adopted the same
           reasoning. But the State may rebut the
           presumption by showing that the unexplained
           affirmance relied or most likely did rely on
           different grounds than the lower state court's
           decision, such as alternative grounds for
           affirmance that were briefed or argued to the
           state supreme court or obvious in the record
           it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). “When the

evidence leads very clearly to the conclusion that a federal

claim was inadvertently overlooked in state court, § 2254(d)

entitles the prisoner to an unencumbered opportunity to make his

case before a federal judge.” Johnson, 568 U.S. at 303.

     The Third Circuit directed habeas courts to follow a two-

step analysis under § 2254(d)(1). See Rosen v. Superintendent

Mahanoy SCI, 972 F.3d 245, 253 (3d Cir. 2020) (citing Matteo v.

                                     7
 Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 8 of 30 PageID: 389



Superintendent, SCI Albion, 171 F.3d 877, 888 (3d Cir. 1999) (en

banc), cert. denied 528 U.S. 824 (1999)). First, courts should

“determine what the clearly established Supreme Court decisional

law was at the time Petitioner’s conviction became final” and

“identify   whether   the    Supreme       Court   has   articulated   a   rule

specific enough to trigger ‘contrary to’ review.” Id. at 253

(quoting Fischetti v. Johnson, 384 F.3d 140, 148 (3d Cir. 2004)).

“The ‘clearly established Federal law’ provision requires Supreme

Court decisions to be viewed through a ‘sharply focused lens.’”

Id. Clearly established law “refers to the holdings, as opposed

to the dicta, of [the Supreme Court’s] decisions as of the time

of the relevant state-court decision.” Williams v. Taylor, 529

U.S. 362, 412 (2000).     A decision is “contrary to” a Supreme Court

holding within 28 U.S.C. § 2254(d)(1), only if the state court

applies a rule that “contradicts the governing law set forth in

[the Supreme Court’s] cases” or if it “confronts a set of facts

that are materially indistinguishable from a decision of [the

Supreme Court] and nevertheless arrives at a [different result.]”

Williams, 529 U.S. at 405-06.

      Second, if Supreme Court precedent is not specific enough

to   trigger   contrary     review,    habeas      courts   should   “evaluate

whether the state court unreasonably applied the relevant body

of precedent.” Rosen, 972 F.3d at 253 (quoting Matteo, 171 F.3d

at 888)). Under § 2254(d)(1), “an unreasonable               application     of

                                       8
 Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 9 of 30 PageID: 390



federal   law   is   different    from    an incorrect application of

federal law.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Williams, 529 U.S. at           410). For relief under this

provision, the state court’s decision “evaluated objectively”

must have “resulted in an outcome that cannot reasonably be

justified under existing Supreme Court precedent.” Rosen, 972

F.3d at 252 (quoting Matteo, 171 F.3d at 890)). A habeas court

must frame the “relevant question as whether a fairminded jurist

could reach a different conclusion.” Shinn v. Kayer, 141 S. Ct.

517, 524 (2020) or, in other words, whether “every fairminded

jurist would disagree” with the state court. Mays v. Hines, 141

S. Ct. 1145, 1149 (2021).

     A petitioner who claims that the state court’s adjudication

of his claim was based on an unreasonable factual determination

under § 2254(d)(2), faces a similarly heavy burden of proof

because “a determination of a factual issue made by a State court

shall be presumed to be correct.” 28 U.S.C. § 2254(e)(1); see

also Miller-El v. Cockerell, 537 U.S. 322, 340 (2003). “The

petitioner must show that the state court verdict was based on an

unreasonable determination of the evidence and that a reasonable

factfinder could not have reached the same conclusion.” Rosen, 972

F.3d at 252 (3d Cir. 2020) (citing Campbell v. Vaughn, 209 F.3d

280, 291 (3d Cir. 2000)). Review under § 2254(d)(1) is limited to



                                     9
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 10 of 30 PageID: 391



the record that was before the state court that adjudicated the

claim on the merits. Pinholster, 563 U.S. 170, 180-81 (2011).

     The habeas statute permits an evidentiary hearing under the

following circumstances,

           (2) If the applicant has failed to develop the
           factual basis of a claim in State court
           proceedings, the court shall not hold an
           evidentiary hearing on the claim unless the
           applicant shows that—

                (A) the claim relies on—

                      (i) a new rule of constitutional law,
                      made   retroactive    to   cases   on
                      collateral review by the Supreme
                      Court,     that     was    previously
                      unavailable; or

                      (ii) a factual predicate that could
                      not have been previously discovered
                      through   the   exercise   of   due
                      diligence; and

                (B) the facts underlying the claim would
                be sufficient to establish by clear and
                convincing   evidence    that   but   for
                constitutional   error,   no   reasonable
                factfinder would have found the applicant
                guilty of the underlying offense.

28 U.S.C. § 2254(e). The Supreme Court explained,

           Section 2254(e)(2) continues to have force
           where § 2254(d)(1) does not bar federal habeas
           relief. For example, not all federal habeas
           claims by state prisoners fall within the scope
           of § 2254(d), which applies only to claims
           “adjudicated on the merits in State court
           proceedings.” At a minimum, therefore, §
           2254(e)(2) still restricts the discretion of

                                    10
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 11 of 30 PageID: 392



           federal habeas courts to consider new evidence
           when deciding claims that were not adjudicated
           on the merits in state court. See, e.g.,
           Michael Williams, 529 U.S., at 427–429, 120
           S.Ct. 1479.

Pinholster, 563 U.S. at 185–86.

      B.   Ground One

      In her first ground for relief, Petitioner alleges she was

denied effective assistance of counsel at sentencing because her

counsel failed to argue for mitigation based on factors such as

mental illness, PTSD and Battered Woman's Syndrome. (Pet. ¶12,

Dkt. No. 1.)

      Respondents oppose relief on Ground One of the petition.

(Answer at 16-21, Dkt. No. 9.) They note that the PCR court found

any   attempt   by   Petitioner    to    reconsider   the   aggravating   and

mitigating sentencing factors was procedurally barred under N.J.

Ct. R. 3:22-3, because Petitioner argued on direct appeal that her

sentence was excessive, and a PCR petition cannot be used to

substitute for direct appeal. (Id. at 19.) The PCR court further

found the claim barred under N.J. Ct. R. 3:22-4 and N.J. Ct. R.

3:22-5,    because    Petitioner    had      specifically   challenged    the

sentencing court’s application of the aggravating and mitigating

sentencing factors in her direct appeal. (Id.) The PCR court

nonetheless considered the merits of the claim. 1 (Answer at 20,


1  Although the state court record establishes that Ground One of
the habeas petition was procedurally defaulted, Respondents assert
                                        11
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 12 of 30 PageID: 393



Dkt. No. 9.) Respondents assert that the record supports the

Appellate Division’s affirmance of the PCR court’s denial of this

claim. (Id. at 20-21.)

     In   her      traverse,    Petitioner          asserts   her     counsel     was

ineffective by failing to argue for a lesser sentence based on

Battered Woman’s Syndrome and PTSD. (Traverse at 5-7, Dkt. No.

14.) She suggests the facts of this case called for such mitigation

because she had no criminal record and alleged she was physically

and sexually abused by the victim just before stabbing him. (Id.)

           1.      Standard of Review: Sixth Amendment Ineffective
                   Assistance of Counsel

     The burden of proof on a Sixth Amendment claim of ineffective

assistance    of   counsel     under   28     U.S.C.    §   2254    lies   with   the

petitioner.     Pinholster,     563    U.S.    at    181    (citing   Woodford     v.

Visciotti, 537 U.S. 19, 25 (2002) (per curiam)). To meet the

burden, Petitioner must satisfy the two-part test set forth in

Strickland v. Washington, 466 U.S. 668, 687 (1984). The two-part

test requires a petitioner to establish (1) counsel’s deficient

performance and (2) prejudice. Strickland, 466 U.S. at 687. The

first part of the test requires a petitioner to show that “counsel



the affirmative defense of procedural default only as to Ground
Three of the petition. Therefore, the Court will address the merits
of Ground One of the habeas petition. See Szuchon v. Lehman, 273
F.3d 299, 321 (3d Cir. 2001) (“A state ordinarily is required to
assert a procedural default in its answer if it intends to rely on
that defense.”) (citations omitted).


                                        12
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 13 of 30 PageID: 394



made errors so serious that counsel was not functioning as the

‘counsel’     guaranteed        the    defendant    by   the   Sixth       Amendment.”

Strickland,        466 U.S. at 687. Furthermore, courts “must indulge a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Id. at 689.

       “If it is easier to dispose of an ineffectiveness claim on

the ground of a lack of sufficient prejudice, . . . that course

should be followed.” Id. at 697. “Prejudice” is established when

there    is   “a     reasonable       probability    that,     but   for     counsel's

unprofessional errors, the result of the proceeding would have

been    different.”       Id.   at    694.   “A   reasonable    probability      is   a

probability sufficient to undermine confidence in the outcome.”

Id.

              2.     State court determination

       As a preliminary matter, applicable to each of the grounds

for relief in the habeas petition, the New Jersey Supreme Court

denied review of the Appellate Division’s opinion on PCR appeal.

Therefore,         this   Court       “look[s]    through”     to    the    Appellate

Division’s reasons for rejecting Petitioner’s federal claims. See

Wilson, 138 S. Ct. at 1192 (describing “look-through” procedure).

The Appellate Division, on PCR appeal, decided this claim as

follows:

              The record supports [the PCR Judge’s] findings
              of fact and his conclusion that [petitioner]
              failed to present a prima facie case of

                                             13
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 14 of 30 PageID: 395



           ineffective assistance of counsel. The record
           supports the judge’s conclusion that counsel
           did not err by failing to argue mitigating
           factors four, eight and twelve at sentencing.
           The record also supports the judge’s finding
           that petitioner had not shown the result would
           have been different if counsel had argued for
           the additional mitigating factors. Moreover,
           despite petitioner’s claim to the contrary,
           defense counsel did argue mitigating factor
           nine.

(Ra18 at 9-10, Dkt. No. 9-21) (alterations added.) Because this

claim was adjudicated on the merits in the state courts, Petitioner

is not entitled to an evidentiary hearing. Pinholster, 563 U.S. at

185–86.

           3.     Analysis

     The Appellate Division accurately set forth the standard

announced by the U.S. Supreme Court for Sixth Amendment ineffective

assistance   of   counsel    claims.    (Ra18     at   6-7.)    Therefore,     the

question on habeas review is whether the state court’s decision

“evaluated   objectively     …   resulted    in   an   outcome       that   cannot

reasonably be justified under existing Supreme Court precedent.”

Rosen, 972 F.3d at 252 (quoting Matteo, 171 F.3d at 890)). In other

words, whether “every fairminded jurist would disagree” with the

state court. Mays, 141 S. Ct. at 1149.

     The   Appellate   Division     did     not   explain      how   the    record

supported the PCR court’s decision. Therefore, review of the PCR

court’s decision is necessary. The PCR court concluded that counsel

did not err by failing to argue mitigating factors four, eight and

                                       14
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 15 of 30 PageID: 396



twelve at sentencing, and if counsel had argued for these factors,

the sentencing court would have rejected the argument.

           But, if the Court were to consider the four
           mitigating factors the defendant has presented
           in her petition, defendant has failed to
           establish a prima facie case of ineffective
           assistance of counsel.

           First, defendant argues that her mental health
           disorders and her substance abuse both
           contributed to the commission of her offense,
           and tend to excuse or justify the defendant's
           conduct. Though failing to establish a
           defense, as set forth in factor number 4,
           Defendant reports that she suffered from
           depression and anxiety, with attended crying
           spells, 1ow energy, sleep disturbances, low
           tolerance for frustration, anhedonia, poor
           appetite, problems with concentration, poor
           compliance    with   prescribed    psychiatric
           medications    and  possible    addiction   to
           percocet.

           But of the five health records defendant
           provides, two had litt1e or no mention of any
           mental health issue. For example, the medical
           record   dated   September   9,   2010   showed
           defendant   received    follow-up    care   for
           treatment for a broken nose, and an abscess on
           her buttocks. Under psych/dep/anxiety, the
           medical record is blank. Thus, the September
           9, 2010 medical record would not have
           supported   the   mental   health   claim   for
           mitigating factor 4.

           Also, the medical record dated September 13th,
           2011, defendant was treated for a urinary
           tract infection and follow-up from an abortion
           three weeks earlier. Defendant complained of
           frequent abdominal pain, lower back pain, and
           bladder tenderness.

           Defendant also complained of anxiety and mild
           depression. While the medical record listed
           follow-up with psych with monitoring BuSpar

                                    15
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 16 of 30 PageID: 397



           and Xanax, the predominant treatment was for
           the urinary tract infection and abortion
           follow-up with the recommendation. Thus, the
           defendant is relying on the remaining three
           medical records, none of which appear to be
           from a psychiatrist or a psychologist.

           Additionally, defendant has presented no
           evidence   linking  defendant's   anxiety or
           depression two years earlier to the incident
           with defendant having stabbed the victim.

           Despite defendant's lack of evidence in
           support of her claim that her mental health
           disorders and her substance abuse contributed
           to the commission of her offense, the New
           Jersey Supreme Court has long held that drug
           dependency does not qualify as a factor for
           justification, as explained in State versus
           Gertler (phonetic).

           The   Appellate   Division    reaffirmed    the
           exclusion of drug dependency as factor 4
           considerations   in   State    versus    Tawaie
           (phonetic). Further, the code does not condone
           leniency, even where the commission of the
           offense may be related to an offender's drug
           or alcohol addiction, as explained in State
           versus Rivera, in State versus Setzer.
           Therefore, even if trial counsel had argued
           that defendant's mental health disorder and
           drug addiction justified defendant's conduct
           under mitigating factor 4, the Court would
           have   rejected   mitigating   factor    4   at
           sentencing.

           Second, defendant asked the Court to consider
           her mental health disorders and substance
           abuse under mitigating factors 8 and 9.
           Defendant claims that the confluence of her
           untreated mental health problems and her
           substance abuse played a critical role in the
           tragedy that took place on July 28th, 2013.
           Defendant argues that her lack of criminal
           history before her offense, and her lack of
           any    new   charges    while   incarcerated,
           establishes that her struggle with her mental

                                    16
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 17 of 30 PageID: 398



           health and substance abuse led to her conduct,
           and now that she is sober, these circumstances
           are unlikely to occur, which would be set
           forth in 8.

           Similarly, defendant argues that her untreated
           mental health disorders and substance abuse
           treatment from her being able to control- her
           behavior -- prevented her from being able to
           control her behavior, and that these factors
           contributed to her offense. However, as the
           state points out, our courts have long
           rejected double counting mitigating factors,
           because double counting mitigating factors
           distorts the sentencing guidelines as much as
           double   counting   aggravating   factors   as
           explained in State versus * (2:19:36)

           Defendant has already received the benefit of
           a downgraded charge from purposeful, knowing
           murder   to   aggravated    manslaughter.   The
           aggravated manslaughter charge to which the
           defendant pled guilty reduced the mens rea to
           recklessness    from     purposeful,    knowing
           conduct. Thus, using defendant's mental health
           and substance abuse history would result in
           the Court double counting for mitigating
           factors 4, 8 and 9 in addition to the downgrade
           to aggravated manslaughter.

           Finally, defendant argues that trial counsel
           committed ineffective assistance of counsel by
           failing to argue for mitigating factor 12.
           Defendant argues that she showed a willingness
           to cooperate with law enforcement. Defendant
           states that she agreed to accompany the
           authorities to the Camden County Prosecutor's
           Office for an interview, waived her Miranda
           Rights, and confessed to her role in Mr.
           Horton' s death.

           However,     defendant    initially     denied
           responsibility. Only after being shown the
           video footage of defendant at the hospital did
           defendant finally cooperate and admit her
           wrongdoing. Even in her admission, defendant
           downplayed her responsibility by claiming that

                                    17
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 18 of 30 PageID: 399



           she had been sexually assaulted. The defendant
           never reported the sexual assault until after
           her confession, even though she was in the
           hospital at the time of the offense and could
           have received treatment for the alleged sexual
           assault.

           In the context of waiving mandatory minimum
           and extended terms in narcotics cases, our
           courts have adopted the substantial value
           standard which accords with the approach
           established   by   the  federal   courts,   as
           explained in State versus Gerns (phonetic).
           The   United  States   sentencing   guidelines
           provide the sentencing court may depart
           downward from the presumptive punishment range
           when the government has shown that the
           defendant has provided substantial assistance
           to the prosecution.

           Here, it is -- it can hardly be said that the
           defendant provided substantial [assistance]
           to the prosecution. Video footage had been
           obtained, showing the defendant with the
           victim before defendant admitted to the
           offense. Defendant has failed to set forth a
           prima facie case of ineffective assistance of
           counsel.

           Regarding the first prong of Strickland,
           defendant has failed to prove that trial
           counsel made errors so serious that she was
           not functioning as counsel guaranteed by the
           Sixth Amendment. Counsel has failed to prove
           that   the   sentencing   court   would   have
           considered mitigating factors 4, 8, 9 and 12
           had the trial court argued for such factors at
           sentencing.

           Further, under the second prong of Strickland,
           defendant has failed to prove that she was
           prejudiced   by   trial    counsel’s   alleged
           deficient performance, because her trial
           counsel had argued for the appropriate
           mitigating factors at sentencing. Defendant
           was sentenced according to the plea agreement,
           and defendant's sentence was within the range

                                    18
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 19 of 30 PageID: 400



            of latitude for a sentence for the offense
            committed. Thus, having failed to make a prima
            facie case of ineffective assistance of
            counsel,   defendant's  petition   for   post-
            conviction relief will be denied.

(Rta4 at 30-36, Dkt. No. 9-31.)

     The PCR court thoroughly explained the basis in state law

applied to the facts of the case to support the decision that trial

counsel was not ineffective in failing to argue for mitigating

factors 4, 8, 9 and 12 at sentencing. Further, the PCR court

explained why, as the sentencing judge, he would not have imposed

a lower sentence if defense counsel had argued for these mitigating

factors. Petitioner has not pointed to a factually similar case

where the Supreme Court, or any federal court, came to a contrary

conclusion under similar facts. Therefore, it was not objectively

unreasonable for the Appellate Division to affirm the PCR court’s

denial of his claim. Petitioner has not shown that she is entitled

to habeas relief on Ground One of the petition.

     C.     Ground Two

     For her second ground for relief in the habeas petition,

Petitioner   alleges     her    trial      counsel   violated    her     right   to

effective    assistance        of    counsel     under   the    United     States

Constitution by: (1) failing to request a psychiatric examination

performed;    (2)   failing         to   call   an   expert    witness    due    to

Petitioner’s PTSD caused by multiple rapes; (3) failing to advise

Petitioner, prior to her guilty plea, of the available defenses,

                                          19
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 20 of 30 PageID: 401



including diminished capacity and Battered Woman's Syndrome; and

(4) failing to explain the elements that constitute the crime of

aggravated manslaughter. (Pet. ¶12, Dkt. No. 1.)

     Respondents       oppose     habeas     relief   on   Ground      Two   of   the

petition. (Answer at 21-27, Dkt. No. 9.) Respondents contend that

the Appellate Division reasonably applied the Strickland standard

in   determining       that   defense      counsel    effectively      represented

Petitioner      with    respect    to   her    guilty      plea   to    aggravated

manslaughter.

     In her traverse to the answer, Petitioner realleges the claims

in her petition and concludes that if her attorney had better

prepared, Petitioner’s sentence likely would have been shorter.

(Traverse at 8, Dkt. No. 14.)

           1.      State court determination

     The Appellate Division, on PCR appeal, decided this claim as

follows:

           Defendant claims she did not enter her guilty
           plea knowingly and intelligently because her
           attorney allegedly "fail[ed] to advise her of
           available defenses, such as PTSD, self-
           defense, diminished capacity[,] and battered
           woman's syndrome." She claims her attorney did
           not "explain the elements that constitute the
           crime of aggravated manslaughter[,] and that
           the State ha[d] the burden of proving all of
           the elements beyond a reasonable doubt." She
           asserts her attorney should have obtained a
           psychiatric evaluation, which would have
           revealed she was suffering from PTSD and other
           mental disorders.


                                        20
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 21 of 30 PageID: 402



           Here, Judge Kelley noted in his order denying
           PCR that he had considered defendant's pro se
           arguments. In his decision, Judge Kelley
           specifically noted the standard that applies
           to claims of ineffective assistance of counsel
           regarding a plea. The judge stated that
           defendant claimed her attorney did not
           properly investigate the case but failed to
           present an affidavit or certification setting
           forth the facts such an investigation would
           have revealed. The judge also pointed out
           there was insufficient evidence to support
           defendant's claim that her mental health
           disorders contributed to the commission of the
           offense. Furthermore, the transcript of the
           plea   hearing    provides   no   support   for
           defendant's claim that her attorney failed to
           provide her with sufficient advice when she
           entered her plea. The court asked defendant
           whether she had an opportunity to review the
           case with her attorney, and she said, "Yes."
           The court asked defendant whether her lawyer
           had answered all of her questions about the
           charges. She replied, "Yes." Defendant also
           acknowledged counsel had provided her with all
           of   the    discovery   materials.    Defendant
           acknowledged that by pleading guilty, she was
           giving up certain rights, including the right
           to a jury trial and the right to have the State
           prove she was guilty beyond a reasonable
           doubt.

           In addition, defendant told the court she
           understood    the    charge    of   aggravated
           manslaughter. She said she was satisfied with
           the legal advice provided by her attorney, and
           she was pleading guilty voluntarily. Defendant
           was asked if she was waiving a defense based
           on     intoxication,      self-defense,     or
           passion/provocation. She replied, "Yes." She
           also said she had discussed these defenses
           with her attorney and she understood them. We
           therefore reject defendant's contention that
           the PCR court failed to address the claims
           asserted in her pro se petition. The record
           supports the PCR court's determination that
           defendant had not presented a prima facie case

                                    21
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 22 of 30 PageID: 403



             of ineffective assistance        of    counsel     with
             regard to her plea.

(Ra18 at 11-12, Dkt. No. 9-21) (alterations in original). Because

the state courts addressed the merits of the claim, Petitioner is

not entitled to an evidentiary hearing. Pinholster, 563 U.S. at

185–86.

             2.   Analysis

       The Appellate Division applied the correct standard under

Strickland in assessing this claim. (Ra18 at 10, Dkt. No. 9-21.)

Therefore, the issue is whether the state court’s decision was

objectively unreasonable under clearly established Supreme Court

precedent. Petitioner has not set forth a factually similar Supreme

Court case in support of her claim. Therefore, habeas relief is

appropriate only if every fairminded jurist would disagree with

the Appellate Division’s decision. The Appellate Division rejected

the claim based on Petitioner’s plea colloquy with the trial court,

where she agreed that she understood the charges, waived her

defenses, her lawyer answered all her questions, and she was guilty

beyond a reasonable doubt.

       Further,   the   Appellate    Division       found     that    there   was

insufficient evidence that Petitioner was suffering from mental

disorders when she stabbed the victim. The record supports this

conclusion because Plaintiff produced only five medical records

from   two   years   before   the   crime,   none    of     which    contained   a


                                      22
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 23 of 30 PageID: 404



diagnosis of PTSD or mentioned that Petitioner was a victim of

physical   or   sexual   abuse.   (Rta4   at   27-28,   Dkt.   No.   9-31.)

Furthermore, as noted by the PCR court,

           Defendant has produced no evidence to have
           [mental health] treatment at the time of the
           offense. Defendant's parents did not comment
           on defendant's mental health history at the
           time of the sentencing. Defendant's pre-
           sentence report states [“]none reported[”]
           under mental health treatment history, as well
           as under diagnosis comments.

           And despite the fact that the pre-sentence
           report states that the defendant reported
           prior percocet and ecstacy use, defendant did
           not use at the time of the offense.

(Id. at 28.) Thus, the record supports the Appellate Division’s

rejection of Petitioner’s ineffective assistance of counsel claim.

The Court will deny Ground Two of the petition.

     D.    Ground Three

     Petitioner’s third ground for relief is that her guilty plea

was not knowing and voluntary because the trial court failed to

explain the elements of aggravated manslaughter. (Pet. ¶12, Dkt.

No. 1.)

     Respondents argue that this claim is unexhausted because

Petitioner failed to raise it in her direct appeal, and it is also

procedurally defaulted because she was barred in the PCR court

from raising any claim she could have raised on direct appeal.

(Answer at 37, Dkt. No. 9.)



                                    23
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 24 of 30 PageID: 405



       In her traverse, Petitioner claims she exhausted Ground Three

by raising it in the PCR court and by appeal of the PCR court

decision. (Traverse at 8-10, Dkt. No. 14.) Alternatively, she asks

the    Court    to    strike   the   unexhausted      claim   and    consider   the

remainder of the claims in the petition. (Id. at 10.)

               1.     State court determination

       Neither the PCR court nor Appellate Division on PCR Appeal

explicitly addressed whether Petitioner’s claim that the trial

court    failed       to   advise    her   of   the   elements      of   aggravated

manslaughter was procedurally defaulted. The PCR court, however,

explained that “Defendant filed an appeal on this case, and could

have included all issues in her direct appeal.” (Rta4 at 19, Dkt.

No. 9-31.) The PCR court concluded that, “under Rule 3:22-4,

defendant's petition is barred.” 2 (Id. at 20.)




2   New Jersey Court Rule 3:22-4(a) provides:

               (a) First Petition for Post-Conviction relief.
               Any ground for relief not raised in the
               proceedings resulting in the conviction, or in
               a post-conviction proceeding brought and
               decided prior to the adoption of this rule, or
               in any appeal taken in any such proceedings is
               barred from assertion in a proceeding under
               this rule unless the court on motion or at the
               hearing finds:

                    (1) that the ground for relief not
                    previously asserted could not reasonably
                    have been raised in any prior proceeding;
                    or


                                           24
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 25 of 30 PageID: 406



      The PCR court also addressed the merits of Petitioner’s claim

that her plea was not knowing and voluntary. Because the state

courts   addressed   the   merits   of    the   claim,   Petitioner   is   not

entitled to an evidentiary hearing. Pinholster, 563 U.S. at 185–

86.

           During   the  plea  colloquy,  [petitioner]
           acknowledged  reviewing   the  charges   in
           discovery with her attorney before pleading
           guilty. The [petitioner] also acknowledged
           understanding the charges to which the
           [petitioner] was pleading, and the maximum
           sentence.

           The court then went over the [petitioner]’s
           rights which she was waiving by pleading
           guilty. I made certain that she was satisfied
           with [trial counsel]’s representation.

           I then made sure the [petitioner]’s plea was
           knowing and voluntary. I additionally made
           sure that she understood the plea forms and
           answered the questions truthfully, and that
           she fully understood the terms of the plea
           agreement. After the [petitioner] provided a
           factual basis, I found the [petitioner]’s plea
           to be knowing and voluntary.

(Rta4 at 5, Dkt. No. 9-31.) (alternations added).




              (2) that enforcement of the bar to preclude
              claims, including one for ineffective
              assistance of counsel, would result in
              fundamental injustice; or

              (3) that denial of relief would be contrary
              to a new rule of constitutional law under
              either the Constitution of the United
              States or the State of New Jersey.
                                     25
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 26 of 30 PageID: 407



     The Appellate Division, discussing Petitioner’s claim that

her counsel was ineffective for failing to explain the elements of

aggravated manslaughter, stated the following.

           [D]efendant told the court she understood the
           charge of aggravated manslaughter. She said
           she was satisfied with the legal advice
           provided by her attorney, and she was pleading
           guilty voluntarily. Defendant was asked if she
           was waiving a defense based on intoxication,
           self-defense, or passion/provocation. She
           replied, "Yes." She also said she had
           discussed these defenses with her attorney and
           she understood them.

(Ra18 at 12, Dkt. No. 9-21.)

           2.   Procedural default analysis

     Respondent correctly notes that although petitioner filed a

direct appeal in the state court, she did not raise her claim that

the trial court failed to explain the elements of aggravated

manslaughter. (Ra5, Dkt. No. 9-8; Rta3, Dkt. No. 9-30.) She, did,

however, include the claim in Ground Three of her pro se PCR

petition (Ra10 ¶8c, Dkt. No. 9-13.), which in turn was incorporated

with her other pro se claims in the brief filed in support of her

PCR petition by her PCR counsel (Ra12 at 22, Dkt. No. 9-15.) The

claim was procedurally barred from consideration in the state court

because it could and should have been raised in petitioner’s direct

appeal. N.J. Ct. R. 3:22-4. See Cabrera v. Barbo, 175 F.3d 307,

314 (3d Cir. 1999) (N.J. Ct. R. 3:22-4 provided an independent and

adequate state ground to procedurally bar the petitioner’s federal


                                    26
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 27 of 30 PageID: 408



habeas claim.) Therefore, Ground Three of the habeas petition is

procedurally defaulted. Petitioner did not specifically assert

cause and prejudice or actual innocence to excuse the procedural

default. Nonetheless, the PCR court addressed the merits of the

claim, and this Court will consider whether the PCR court’s denial

of the claim was based on an unreasonable determination of the

facts or contrary to clearly established federal law.

           3.      Standard of Law:    Knowing and Voluntary Plea

     A guilty plea is valid where “the plea represents a voluntary

and intelligent choice among the alternative courses open to the

defendant.” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting North

Carolina v. Alford, 400 U.S. 25, 31 (1970). The Supreme Court

determined      that   the   most   efficient   method   of   insuring   the

intelligent, voluntary nature of a guilty plea is through the

colloquy between the trial judge, the defendant and the defendant’s

attorney. McCarthy v. U.S., 394 U.S. 459 (1969) (requiring trial

court, pursuant to Rule 11, to personally inquire as to the

defendant’s understanding of the nature of the charge).

     Furthermore, a habeas petitioner challenging the voluntary

nature of his or her guilty plea faces a heavy burden. Zilich v.

Reid, 36 F.3d 317, 320 (3d Cir. 1994).

           [T]he representation of the defendant, his
           lawyer, and the prosecutor at [a plea]
           hearing, as well as any findings made by the
           judge accepting the plea, constitute a
           formidable   barrier   in   any   subsequent

                                      27
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 28 of 30 PageID: 409



           collateral proceedings. Solemn declarations
           made in open court carry a strong presumption
           of verity.

Zilich, 36 F.3d at 320.

           4.   Analysis:    Knowing and voluntary plea

     The Appellate Division, on PCR appeal, found that the plea

hearing transcript provided “no support” for petitioner’s claim

that she had not received sufficient advice prior to entering her

guilty plea. (Ra18 at 11 to 12, Dkt. No. 9-21.) Upon review of the

plea transcript (Rta1, Dkt. No. 9-28), this Court agrees. The

Appellate Division correctly noted that “[D]efendant told the

court she understood the charge of aggravated manslaughter.” (Id.

at 12.) The written factual basis for the plea indicates that

Petitioner admitted to facts that established the elements of an

aggravated manslaughter charge under New Jersey law. 3 (Ra2A, Dkt.

No. 9-5.) Therefore, although Ground Three of the petition is

procedurally defaulted, it also fails on the merits. See e.g.

United States v. Cefaratti, 221 F.3d 502, 508 (3d Cir. 2000)

(finding plea was knowing and voluntary although the trial court

failed to recite the elements of the offense.)




3 N.J. Stat. Ann. § 2C:11-4 (West) (effective January 8, 2002 to
January 20, 2020) defines aggravated manslaughter “Criminal
homicide constitutes aggravated manslaughter when … The actor
recklessly causes death under circumstances manifesting extreme
indifference to human life[.]”



                                    28
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 29 of 30 PageID: 410



IV.   CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit

justice or judge issues a certificate of appealability, an appeal

may   not   be   taken   from   “the    final    order    in   a   habeas    corpus

proceeding in which the detention complained of arises out of

process issued by a State court.” A certificate of appealability

may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists

of reason could disagree with the district court’s resolution of

his constitutional claims or that jurists could conclude the issues

presented    are    adequate    to     deserve   encouragement         to   proceed

further.” Miller-El v. Cockerell, 537 U.S. 322, 327 (2003). Jurists

of reason could not disagree with this Court’s resolution of

Petitioner’s       habeas   claims.     Therefore,       the   Court    denies   a

certificate of appealability.

V.    CONCLUSION

      For the reasons discussed above, Petitioner has not met her

burden for habeas relief under 28 U.S.C. § 2254, and a certificate

of appealability shall not issue.



An appropriate Order follows.



Dated: July 21, 2021

                                        29
Case 1:19-cv-14529-RMB Document 15 Filed 07/21/21 Page 30 of 30 PageID: 411



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District




                                    30
